DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Small et al. U.S. PGPub 2011/0082627.
Regarding claims 11 and 18, Small discloses a method for controlling a user interface and an air-conditioning unit of a vehicle, wherein the user interface comprises display and operating elements (e.g. temperature, fan, seat heater, defroster), the method comprising: displaying a multiplicity of the elements on the user interface (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6); receiving at least two operation parameters (e.g. temperature/fan settings) of the air-conditioning unit (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6); determining one or more display parameters for a first element (e.g. temperature) from the multiplicity of the elements on the basis of the at least two operation parameters (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6); and displaying the first element on the basis of the one or more display parameters (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 
 	Regarding claim 12, Small discloses the method according to claim 11, further comprising: detecting an interaction of a user with a second element (e.g. fan speed) from the multiplicity of the elements; determining a control signal on the basis of the interaction of the user; transmitting the control signal to the air-conditioning unit (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 
 	Regarding claim 13, Small discloses the method according to claim 12, wherein the interaction of the user comprises: a single or repeated first interaction with the second element, comprising one or more momentary approaches to or single or repeated momentary touching of the user interface in the region of the second element for a duration of up to one second; maintaining a second interaction with the second element, preferably comprising an approach to or tapping of the user interface in the region of the second element for a duration of more than one second (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6); or a third interaction with the second element by way of a relative movement 
 	Regarding claim 14, Small discloses the method according to claim 11, wherein the one or more display parameters are selected from the group comprising: a coloration and color intensity of the element (e.g. highlighted temperature value); a position of the element on the user interface; a dimensioning of the element (e.g. enlarged temperature value); and a shaping of the element (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 
 	Regarding claim 15, Small discloses the method according to claim 11, wherein the at least two operation parameters are selected from the group comprising: a delivery capacity of a fan (e.g. fan speed setting); a heating capacity of a heat exchanger for a fan; a driving of a multiplicity of air outlets of a fan; a heating capacity of seat heating (e.g. seat heater setting); a heating capacity of steering wheel heating; a heating capacity of area heating (e.g. temperature setting); and a delivery capacity of seat ventilation (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 
 	Regarding claim 16, Small discloses the method according to claim 12, wherein determining the control signal comprises: adapting one or more operation parameters selected from the group comprising: a delivery capacity of a fan (e.g. fan speed setting); a heating capacity of a heat exchanger for a fan; a driving of a multiplicity of air outlets of a fan; a heating capacity of seat heating (e.g. seat heater setting); a heating capacity of steering wheel heating; a heating capacity of area heating (e.g. temperature setting); and a delivery capacity of seat ventilation; and determining the control signal on the basis of the adapted one or more operation parameters (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 

 	Regarding claim 19, Small discloses the system according to claim 18, further comprising: a display and operating unit configured to display the user interface; wherein the display and operating unit comprises an approach- or touch-sensitive display, the approach- or touch-sensitive display comprising a touchscreen (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 
 	Regarding claim 21, Small discloses a vehicle comprising the system according to claim 19 (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small as applied to claim 19 above, and further in view of Ricci U.S. PGPub 2014/0109080.
Regarding claim 20, Small discloses using a touchscreen but does not explicitly disclose operating capacitively.
 	Ricci discloses a vehicle touchscreen display that operates capacitively (e.g. pg. 4, ¶54; pg. 6, ¶81; Fig. 5A).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a touchscreen that operates capacitively. One of ordinary skill in the art would have been 
 	Therefore, it would have been obvious to modify Small with Ricci to obtain the invention as specified in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
September 21, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116